MONEY MARKET OBLIGATIONS TRUST Federated Investors Funds 4000 Ericsson Drive Warrendale, Pennsylvania 15086-7561 June 29, 2010 EDGAR Operations Branch U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC20549 RE:MONEY MARKET OBLIGATIONS TRUST (the “Trust”) Federated Automated Government Cash Reserves Institutional Service Shares Federated U.S. Treasury Cash Reserves Institutional Shares Institutional Service Shares 1933 Act File No.33-31602 1940 Act File No. 811-5950 Dear Sir or Madam: Pursuant to Rule 497(j) of the Securities Act of 1933, the above-referenced Trust hereby certifies that the definitive forms of Prospectuses and Statements of Additional Information dated June 30, 2010, that would have been filed under Rule 497(c), do not differ from the forms of Prospectuses and Statements of Additional Information contained in the most recent Registration Statement for the Trust.This Registration Statement was electronically filed under Rule 485(b) as Post-Effective amendment No. 111 on June 25, 2010. If you have any questions regarding this certification, please contact Christina Eifler at (412) 288-3341. Very truly yours, /s/ Leslie K. Ross Leslie K. Ross Assistant Secretary
